


Exhibit 10.13.3

 

Sirius International Insurance Group, Ltd.

2018 Omnibus Incentive Plan

 

Tandem Award Notice, as Amended and Restated

 

(Common Share Purchase and Performance Share Units)



Holder: [Name of Holder]

 

On August 6, 2018, Sirius International Insurance Group, Ltd., a Bermuda
exempted company (the “Company”), granted to you a tandem award (the “Award”)
under the Sirius International Insurance Group, Ltd. 2018 Omnibus Incentive Plan
(the “Plan”), which consisted of a Common Share Purchase Award Agreement and a
Performance Share Unit Award Agreement (together with the Tandem Award Notice
relating to such Award, the “Agreement”). The Common Share Purchase Award
Agreement permitted you to elect to purchase fully-vested Common Shares of the
Company over a three-year period at fixed prices established at the time the
Award was granted (the “Share Purchase Right”).  The Performance Share Unit
Award granted you Performance Share Units with respect to the Common Shares of
the Company that would become vested based on (i) the performance conditions set
forth in the Agreement and (ii) your purchase and holding of Common Shares in
accordance with the Common Share Purchase Award Agreement.

 

As approved by the Committee, you and the Company now agree to amend and restate
the Agreement to terminate the Share Purchase Right and the Common Share
Purchase Award Agreement, and to modify the Change in Control provisions that
apply to the Performance Share Units.  The Performance Share Unit Award
Agreement, as amended and restated, is attached hereto.  Capitalized terms not
defined herein shall have the meanings specified in the Plan.

 

This Agreement, as amended and restated, shall be effective only if you agree to
be bound by and execute this Agreement and return it to the Company on or before
[·], 2019.

 

1

--------------------------------------------------------------------------------



 

Grant Date:

 

August 6, 2018.

 

A.            Common Share Purchase Award

 

Fully-Vested Common Shares Purchase:

 

You were previously awarded a Share Purchase Right with respect to [·] fully
vested Common Shares. Effective February 27, 2019, such Share Purchase Right and
the Common Share Purchase Award Agreement are terminated, and neither you nor
the Company shall have any rights or obligations thereunder.

 

B.            Performance Share Unit Award

 

Performance Share Units:

 

You have been awarded a performance share unit award with respect to [·] Common
Shares (the “Performance Share Units”), subject to adjustment as provided in the
Plan.

 

 

 

Vesting Schedule:

 

Except as otherwise provided in the Plan, the Agreement or any other agreement
between you and the Company or any of its Affiliates, the Performance Share
Units shall vest as follows:

 

 

 

 

 

(i)                           25% of the Performance Share Units shall vest
based on ROE performance, as set forth below, during the 2019 Performance Period
(January 1, 2019 through December 31, 2019), provided that you satisfy the
employment vesting conditions set forth in the Performance Share Unit Award
Agreement.

 

 

 

 

 

(ii)                        25% of the Performance Share Units shall vest based
on ROE performance, as set forth below, during the 2020 Performance Period
(January 1, 2020 through December 31, 2020), provided that you satisfy the
employment vesting conditions set forth in the Performance Share Unit Award
Agreement.

 

 

 

 

 

(iii)                     25% of the Performance Share Units shall vest based on
ROE performance, as set forth below, during the 2021

 

2

--------------------------------------------------------------------------------



 

 

 

Performance Period (January 1, 2021 through December 31, 2021), provided that
you satisfy the employment vesting conditions set forth in the Performance Share
Unit Award Agreement.

 

 

 

 

 

(iv)                    25% of the Performance Share Units shall vest based on
the average ROE performance during each of the 2019 Performance Period, the 2020
Performance Period and the 2021 Performance Period (the “2019-2021 Performance
Period”), provided that you satisfy the employment vesting conditions set forth
in the Performance Share Unit Award Agreement.

 

1.                                      Performance Conditions

 

Subject to the terms of the Agreement and the Plan, the Performance Share Units
shall vest in installments based on the Company’s ROE, as defined below, as of
the last day of each of the above Performance Periods (each a “Vesting Date”).
The levels of ROE performance at which the Performance Share Units will vest are
set forth below:

 

ROE Performance Schedule

 

 

 

ROE

 

Payout as % of
Target

 

Maximum

 

13.5

%

150

%

Target

 

9

%

100

%

Threshold

 

4.5

%

0

%

 

“ROE” is calculated based on the growth in Book Value per Share plus the
cumulative amount of dividends per share.

 

“Book Value per Share” shall mean (1) the book value of the Company determined
based on U.S. generally accepted accounting principles (“GAAP”) on a
consolidated basis, as set forth in the Company’s annual GAAP consolidated
financial statements, determined on a calendar year basis, divided by (2) the
fully diluted number of Common Shares, as determined by the Committee in good
faith

 

3

--------------------------------------------------------------------------------



 

Adjustments

 

To the extent deemed necessary by the Committee to preserve the intended
incentives hereunder, the Committee may adjust the calculation of ROE or Book
Value per Share to include or exclude one or more of following components:
foreign exchange gains and losses, asset write-downs, acquisitions and
divestitures, change in fiscal year, unbudgeted capital expenditures, special
charges such as restructuring or impairment charges, debt refinancing costs,
noncash items, unusual and/or infrequently occurring, nonrecurring or one-time
events affecting the Company or its financial statements or changes in law or
accounting principles.

 

2.                                      Performance Between Specified Levels

 

The vesting percentage shall be determined using straight-line interpolation
between performance levels and none of the Common Shares subject to a
performance goal shall vest for performance below the threshold performance
level.

 

 

 

Sirius International Insurance Group, Ltd.

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

Kernan V. Operting

 

Title:

Chief Executive Officer

 

Acknowledgment, Acceptance and Agreement:

 

By executing this Tandem Award Notice, I hereby accept the Award, as amended and
restated as set forth herein, and acknowledge and agree to be bound by the terms
and conditions of this Tandem Award Notice, the Agreement and the Plan,
including but not limited to, the restrictive covenants contemplated therein.

 

HOLDER

 

 

 

 

 

 

 

 

 

Date

 

 

4

--------------------------------------------------------------------------------



 

SIRIUS INTERNATIONAL INSURANCE GROUP, LTD.
2018 OMNIBUS INCENTIVE PLAN



PERFORMANCE SHARE UNIT AWARD AGREEMENT

 

Sirius International Insurance Group, Ltd., a Bermuda exempted company (the
“Company”), has granted to the individual (the “Holder”) named in the Tandem
Award Notice attached hereto (the “Award Notice”) as of the grant date set forth
in the Award Notice (the “Grant Date”), pursuant to the provisions of the Sirius
International Insurance Group, Ltd. 2018 Omnibus Incentive Plan (the “Plan”), a
Performance Share Unit Award (the “Award”) with respect to the number of Common
Shares set forth in the Award Notice, subject to the restrictions, terms and
conditions set forth in the Plan and this agreement (this “Agreement”).
Capitalized terms not defined herein shall have the meanings specified in the
Award Notice or the Plan.

 

1.                                      Award Subject to Acceptance of
Agreement. The Award shall be null and void unless the Holder accepts this
Agreement by executing the Award Notice in the space provided therefor and
returning an original execution copy of the Award Notice to the Company.

 

2.                                      Rights as a Shareholder. The Holder
shall not be entitled to any privileges of ownership with respect to any Common
Shares that are granted by this Award unless and until the Common Shares become
vested pursuant to Section 3 and the Holder becomes the shareholder of record
with respect to such Common Shares. As of each date on which the Company pays a
cash dividend to record owners of Common Shares (a “Dividend Date”), the number
of Common Shares subject to the Award shall increase by (i) the product of the
total number of shares subject to the Award immediately prior to such Dividend
Date multiplied by the dollar amount of the cash dividend paid per Common Share
by the Company on such Dividend Date, divided by (ii) the Fair Market Value of a
Common Share on such Dividend Date. Any such additional shares shall be subject
to the same vesting conditions and payment terms set forth herein as the shares
to which they relate.

 

3.                                      Restriction Period and Vesting.

 

3.1.                            Performance-Based Vesting Conditions. Subject to
the remainder of this Section 3, the Award shall vest pursuant to the terms of
this Agreement, the Plan and the Award Notice, including the achievement of the
performance goals set forth in the Award Notice during each applicable
Performance Period (the “Performance Goals”), provided that that the Holder
remains in continuous employment with the Company through the end of each
applicable Performance Period. Attainment of the performance goals shall be
determined and certified by the Committee in writing prior to the settlement of
the Award. Except as provided under Section

 

5

--------------------------------------------------------------------------------



 

3.2, any portion of the Award that does not vest in accordance with the
Performance Goals with respect to any completed Performance Period shall be
forfeited.  Notwithstanding the foregoing, the Award shall be forfeited in its
entirety if the Holder breaches any Restrictive Covenant Agreement then in
effect prior to the date on which the Award is settled.

 

3.2.                            Termination of Employment.

 

(a)                                 Termination Without Cause, for Good Reason
or Due to Death or Disability. Except as provided under Section 3.3, if, the
Holder’s employment with the Company is terminated prior to the end of a
Performance Period (i) by the Company without Cause (including due to Holder’s
Disability), (ii) by the Holder for Good Reason or (iii) due to the Holder’s
death, then the Holder shall be entitled to a prorated portion of the Award that
would have vested if the Holder’s employment had continued through the end of
the Performance Period.  Such prorated Award shall be equal to the number of
shares earned at the end of the applicable Performance Period based on the
actual performance during the Performance Period, multiplied by a fraction, the
numerator of which shall be the number of full months in the Performance Period
during which the Holder was employed by the Company and the denominator of which
shall be 12; provided that with respect to the portion of the Award vesting over
the 2019-2021 Performance Period, the Award shall be prorated only if the
termination of employment occurs on or after January 1, 2021 and shall be
determined by multiplying such portion of the Award by a fraction, the numerator
of which shall be the number of full months in the 2019-2021 Performance Period
during which the Holder was employed by the Company and the denominator of which
shall be 36. Any remaining portion of the Award, including any Performance Share
Units that would have vested during a future Performance Period, shall be
forfeited by the Holder and cancelled by the Company.

 

(b)                                 Termination for Cause or Voluntary
Resignation. If the Holder’s employment with the Company is terminated prior to
the end of a Performance Period (i) by the Company for Cause or (ii) by the
Holder for any reason other than Good Reason, then the unvested portion of the
Award shall be immediately forfeited by the Holder and cancelled by the
Company.  Additionally, if the Holder is terminated for Cause, then all vested
and unvested Performance Share Units, to the extent not previously issued or
settled, will be immediately forfeited.

 

3.3.                            Change in Control. Upon a Change in Control, the
Committee, as constituted prior to the Change in Control, may treat this award
in any manner authorized by the Plan, subject to the following:

 

(a)                                 Settlement of Award Not Properly Substituted
or Assumed. In the event of a Change in Control pursuant to which the Award is
outstanding and not effectively substituted, assumed or continued by the
surviving or acquiring corporation in such Change in Control (as determined by
the Board or Committee (as constituted prior to such Change in Control), with

 

6

--------------------------------------------------------------------------------



 

appropriate adjustments to the number and kind of shares, in each case, that
preserve the value of the shares subject to the Award and other material terms
and conditions of the outstanding Award as in effect immediately prior to the
Change in Control), the Award shall vest as of the date of the Change in Control
and the Performance Goals shall be deemed to have been satisfied at the target
level of performance.  Any portion of the Award subject to this
Section 3.3(a) shall be settled in cash within 60 days following the Change in
Control, provided that if the Change in Control is not a “change in control
event,” within the meaning of Section 409A of the Code, then the Award shall be
fully vested as of the date of the Change in Control, but the Award shall be
settled in accordance with Section 4.

 

(b)                                 Settlement of Award Properly Substituted or
Assumed. In the event of a Change in Control pursuant to which the Award is
outstanding and is effectively substituted, assumed or continued by the
surviving or acquiring corporation in such Change in Control (as determined by
the Board or Committee (as constituted prior to such Change in Control), with
appropriate adjustments to the number and kind of shares, in each case, that
preserve the value of the shares subject to the Award and other material terms
and conditions of the outstanding Award as in effect immediately prior to the
Change in Control), then any such substituted or continued Award shall provide
that if the Company terminates the Holder’s employment without Cause (including
due to Disability), the Holder resigns for Good Reason or the Holder’s
employment terminates due to death, in any case, within 24 months following such
Change in Control and the Holder executes and does not revoke a waiver and
release of claims in the form prescribed by the Company within 45 days after the
date of such termination, the Performance Goals shall be deemed to have been
satisfied at the target level of performance. Any portion of the Award subject
to this Section 3.3(b) shall be settled in cash within 60 days following the
termination of employment, provided that if the Change in Control is not a
“change in control event,” within the meaning of Section 409A of the Code, then
the Award shall be fully vested as of the date of the Change in Control, but the
Award shall be settled in accordance with Section 4. If, following a Change in
Control, the Holder experiences a termination of employment other than as set
forth in this Section 3.3(c), the Award shall be immediately forfeited by the
Holder and cancelled by the Company.

 

3.4.                            Definitions.

 

(a)                                 Cause. For purposes of this Award, “Cause”
shall have the meaning set forth in any then applicable employment or other
similar written agreement (including such similar term or concept, as determined
by the Committee) between the Holder and the Company or an Affiliate. If there
is no such written agreement or if such agreement does not define Cause, then
Cause shall mean (i) a material and continued failure of the Holder to perform
the Holder’s duties, other than due to death or Disability, which failure has
continued for more than 30 days following written notice of such nonperformance
from the Company; (ii) conviction of or pleading guilty or no contest to an act
of fraud, embezzlement, or misappropriation of assets or

 

7

--------------------------------------------------------------------------------



 

property (tangible or intangible) of the Company or any Affiliate thereof;
(iii) a material breach of the Restrictive Covenant Agreement; (iv) commission
of a felony, including a plea of guilty or nolo contendere, or an indictment or
written admission thereof; (v) gross negligence or willful misconduct in the
performance by the Holder of his duties that is reasonably likely to have an
adverse effect on the business or reputation of the Company or its Affiliates;
or (vi) the Holder’s material violation of the material written policies of the
Company (e.g., sexual harassment, data protection policy, etc.). For the
avoidance of doubt, the definition of Cause as well as the consequences of
termination for Cause as set out in the Plan, the Agreement and the Award Notice
shall apply regardless of whether such termination of employment may be
justified under any applicable employment protection legislation, and regardless
of whether such termination may be challenged by the Holder, and regardless of
whether such termination is invalidated by verdict or a court order.

 

(b)                                 Disability. For purposes of this Award,
“Disability” shall mean, with respect to any U.S. Holder, such Holder becoming
disabled under one of the Company’s long-term disability plans or becoming
eligible for benefits from the Social Security Administration. For all non-U.S.
Holders, Disability shall mean the Holder is incapacitated for a period of at
least 180 days by accident, sickness or other circumstance that renders such
Holder mentally or physically incapable of performing the material duties and
services required of the Holder in the Holder’s position with the Company on a
full-time basis during such period.

 

(c)                                  Good Reason.  For purposes of this Award,
“Good Reason” shall have the meaning set forth in any then applicable employment
or other similar written agreement (including such similar term or concept, as
determined by the Committee) between the Holder and the Company or an Affiliate.
If there is no such written agreement or if such agreement does not define “Good
Reason,” then “Good Reason” shall mean the Holder has complied with the Good
Reason Process (as defined below) following the occurrence of any of the
following conditions (without the Holder’s written consent or waiver): (i) a
material diminution in the Holder’s responsibilities, authority or duties,
unless such diminution is in connection with a Cause event; (ii) a diminution in
the Holder’s annual base salary or target annual bonus opportunity; (iii) during
the 24-month period following a Change in Control, a material diminution in the
regular target annual long term incentive opportunity or the annual target
long-term incentive award subsequently granted to the Holder in an amount less
than the regular target opportunity, but in all cases disregarding the equity
awards granted in connection with the Company’s going-public transaction in 2018
and other special cash or equity awards; (iv) a material change in the
geographic location at which the Holder provides services to the Company; or
(v) a material breach of any employment or other material agreement between the
Company or one of its Affiliates and the Holder. For purposes of this Award,
“Good Reason Process” shall mean that (i) the Holder reasonably determines in
good faith that a Good Reason condition has occurred; (ii) the Holder notifies
the Company in writing of the occurrence of the Good Reason condition within 60
days of the Holder having actual or constructive knowledge of

 

8

--------------------------------------------------------------------------------



 

the occurrence of such condition; (iii) the Holder cooperates in good faith with
the Company’s efforts, for a period not less than 30 days following such notice
(the “Cure Period”), to remedy the condition; (iv) notwithstanding such efforts,
the Good Reason condition continues to exist; and (v) the Holder terminates
Holder’s Employment at least 10 days, but no more than 60 days, after the end of
the Cure Period. For the avoidance of doubt, if the Company cures the Good
Reason condition during the Cure Period, Good Reason shall be deemed not to have
occurred.

 

(d)                                 Restrictive Covenant Agreement. For purposes
of this Agreement, “Restrictive Covenant Agreement” shall mean any restrictive
covenant agreement that the Holder executes or previously executed as a
condition to the receipt of this Award.

 

4.                                      Issuance or Delivery of Shares.  Except
as otherwise provided for herein, the Company shall issue any shares that have
become vested pursuant to this Award no earlier than January 1, 2022 but in no
event later than March 15, 2022. Such issuance or delivery shall be evidenced by
the appropriate entry on the books of the Company or of a duly authorized
transfer agent of the Company. The Company shall pay all original issue or
transfer taxes and all fees and expenses incident to such issuance or delivery,
except as otherwise provided in Section 7.  Prior to the issuance to the Holder
of Common Shares subject to the Award, the Holder shall have no direct or
secured claim in any specific assets of the Company or in such Common Shares,
and will have the status of a general unsecured creditor of the Company.

 

5.                                      Clawback of Proceeds.

 

5.1.                            Clawback of Proceeds. This award is subject to
the clawback provisions in Section 5.14 of the Plan.

 

5.2.                            Right of Setoff. The Holder agrees that by
accepting the Award the Holder authorizes the Company and its Affiliates to
deduct any amount or amounts owed by the Holder pursuant to this Section 5 from
any amounts payable by or on behalf of the Company or any affiliate to the
Holder, including, without limitation, any amount payable to the Holder as
salary, wages, vacation pay, bonus or the vesting or settlement of the Award or
any share-based award. This right of setoff shall not be an exclusive remedy and
the Company’s or an Affiliate’s election not to exercise this right of setoff
with respect to any amount payable to the Holder shall not constitute a waiver
of this right of setoff with respect to any other amount payable to the Holder
or any other remedy.

 

6.                                      Transfer Restrictions and Investment
Representation.

 

6.1.                            Nontransferability of Award. The Award shall not
be transferable other than by will, the laws of descent and distribution or
pursuant to beneficiary designation procedures approved by the Company. Except
to the extent permitted by the foregoing sentence, the Award may be exercised or
settled during the Holder’s lifetime only by the Holder or the Holder’s legal
representative or similar person. Except as permitted by the second preceding

 

9

--------------------------------------------------------------------------------



 

sentence, the Award may not be sold, transferred, assigned, pledged,
hypothecated, encumbered or otherwise disposed of (whether by operation of law
or otherwise) or be subject to execution, attachment or similar process. Upon
any attempt to so sell, transfer, assign, pledge, hypothecate, encumber or
otherwise dispose of the Award, such Award and all rights hereunder shall
immediately become null and void. All transfer restrictions provided for in this
Section 6.1, shall lapse when the Common Shares are issued or delivered to the
Holder.

 

6.2.                            Investment Representation. The Holder hereby
covenants that (a) any sale of any Common Share acquired upon the vesting of the
Award shall be made either pursuant to an effective registration statement under
the Securities Act of 1933, as amended (the “Securities Act”) and any applicable
state securities laws, or pursuant to an exemption from registration under the
Securities Act and such state securities laws and (b) the Holder shall comply
with all regulations and requirements of any regulatory authority having control
of or supervision over the issuance of the shares and, in connection therewith,
shall execute any documents which the Committee shall in its sole discretion
deem necessary or advisable.

 

7.                                      Additional Terms and Conditions of
Award.

 

7.1.                            Survival of Other Severance Benefits and
Non-Duplication.  The severance benefits provided under Section 3.3 (the
“Severance Benefits”) are not meant to replace or supersede any similar
severance benefits provided under the Sirius Group Severance and Change in
Control Plan or any employment agreement, arrangement or award agreement or any
other similar contractual arrangement (“Other Severance Benefits”) and the
Severance Benefits provided under this Agreement are not intended to result in
any duplicative benefits to the Holder and this Agreement shall be administered
accordingly.  For the avoidance of doubt, this Section 7.1 is not meant to
impinge or interfere with the Company’s ability to require the Holder to follow
or adhere to any steps or requirements under this Agreement or Other Severance
Benefits to obtain severance benefits contemplated thereunder (e.g., executing
any releases, complying with any restrictive covenants, etc.).

 

7.2.                            Withholding Taxes. Subject to Section 5.5 of the
Plan, as a condition precedent to the issuance or delivery of the Common Shares,
either (i) the Holder shall, upon request by the Company, pay to the Company
such amount as the Company (or an Affiliate) may be required, under all
applicable federal, state, local, foreign or other laws or regulations, to
withhold and pay over as income or other withholding taxes (the “Required Tax
Payments”) with respect to the Award or (ii) the Company (or an Affiliate) may,
in its discretion, deduct any Required Tax Payments from any amount then or
thereafter payable by the Company (or an affiliate) to the Holder, which may
include the withholding of whole Common Shares, which would otherwise be
delivered to the Holder having an aggregate Fair Market Value, determined as of
the date on which such withholding obligation arises, equal to the Required Tax
Payments, in either case in accordance with such terms, conditions and
procedures that may be

 

10

--------------------------------------------------------------------------------



 

prescribed by the Company.  A determination by the Company to satisfy the
Required Tax Payments by withholding Common Shares shall be made by the
Committee if the Holder is subject to Section 16 of the Exchange Act.

 

7.3.                            Compliance with Applicable Law. The Award is
subject to the condition that if the listing, registration or qualification of
the Common Shares subject to the Award upon any securities exchange or under any
law, or the consent or approval of any governmental body, or the taking of any
other action is necessary or desirable as a condition of, or in connection with,
the delivery of shares hereunder, the Common Shares subject to the Award shall
not be delivered, in whole or in part, unless such listing, registration,
qualification, consent, approval or other action shall have been effected or
obtained, free of any conditions not acceptable to the Company. The Company
agrees to use reasonable efforts to effect or obtain any such listing,
registration, qualification, consent, approval or other action.

 

7.4.                            Award Confers No Rights to Continued Employment.
In no event shall the granting of the Award or its acceptance by the Holder, or
any provision of this Agreement or the Plan, give or be deemed to give the
Holder any right to continued employment by the Company or any Affiliate or
affect in any manner the right of the Company or any Affiliate to terminate the
employment of any person at any time.

 

7.5.                            No Mitigation. In no event shall Holder be
obligated to seek other employment or take any other action by way of mitigation
of the amounts payable to Holder under any of the provisions of this Agreement
and, such amounts shall not be reduced whether or not the Holder obtains other
employment.

 

7.6.                            Decisions of Board or Committee. The Board or
the Committee shall have the right to resolve all questions, which may arise in
connection with the Award. Any interpretation, determination or other action
made or taken by the Board or the Committee regarding the Plan or this Agreement
shall be final, binding and conclusive.

 

7.7.                            Successors. This Agreement shall be binding upon
and inure to the benefit of the Company and any successor of the Company,
including without limitation any person, association, or entity which may
hereafter acquire or succeed to all or substantially all of the business or
assets of the Company by any means whether direct or indirect, by purchase,
merger, consolidation, or otherwise and the Company shall require any such
acquirer successor to assume this Agreement and the obligations and liabilities
contemplated hereunder.  Holder’s rights, benefits and obligations under this
Agreement are personal and shall not be voluntarily or involuntarily assigned,
alienated, or transferred, whether by operation of law or otherwise, without the
prior written consent of the Company.

 

7.8.                            Notices. All notices, requests or other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when

 

11

--------------------------------------------------------------------------------



 

personally delivered or when mailed by United States registered or certified
mail, return receipt requested, postage prepaid, addressed as follows:

 

If to the Company:

 

Sirius International Insurance Group, Ltd.

 

 

14 Wesley Street, 5th Floor

 

 

Hamilton HM11 Bermuda

 

 

Attention: Group General Counsel

 

 

 

If to the Holder:

 

At the most recent address

 

 

on file with the Company

 

or to such other address as either party may furnish to the other in writing in
accordance herewith, except that notices of changes of address shall be
effective only upon receipt.

 

7.9.                            Governing Law. This Agreement, the Award and all
determinations made and actions taken pursuant hereto and thereto, to the extent
not otherwise governed by the Code or the laws of the United States and/or
Bermuda, shall be governed by the laws of New York and construed in accordance
therewith without giving effect to principles of conflicts of laws.

 

7.10.                     Agreement Subject to the Plan. This Agreement is
subject to the provisions of the Plan and shall be interpreted in accordance
therewith. In the event that the provisions of this Agreement and the Plan
conflict, the Plan shall control. The Holder hereby acknowledges receipt of a
copy of the Plan.

 

7.11.                     Entire Agreement. Subject to Section 7.1, this
Agreement constitutes the entire agreement of the parties with respect to the
subject matter hereof and supersede in its entirety all prior undertakings and
agreements of the Company and the Holder with respect to the subject matter
hereof, and may not be modified adversely to the Holder’s interest except by
means of a writing signed by the Company and the Holder. Notwithstanding the
foregoing, to the extent the Holder was subject to restrictive covenants prior
to the execution of this Agreement, such restrictive covenants shall continue to
remain in full force and effect with respect to any conduct or actions prior to
the execution of this Agreement.

 

7.12.                     Severability.  If a court of competent jurisdiction
determines that any provision of this Agreement is invalid or unenforceable,
then the invalidity or unenforceability of that provision shall not affect the
validity or enforceability of any other provision of this Agreement, and all
other provisions shall remain in full force and effect.

 

7.13.                     Amendment and Waiver. The Company may amend the
provisions of this Agreement at any time; provided that an amendment that would
adversely affect the Holder’s rights under this Agreement shall be subject to
the written consent of the Holder. No

 

12

--------------------------------------------------------------------------------



 

course of conduct or failure or delay in enforcing the provisions of this
Agreement shall affect the validity, binding effect or enforceability of this
Agreement.

 

7.14.                     Compliance with Section 409A of the Code. This Award
is intended to be exempt from or comply with Section 409A of the Code, and shall
be interpreted and construed accordingly.  To the extent this Agreement provides
for the Award to become vested and be settled upon the Holder’s termination of
employment, the applicable Common Shares shall be transferred to the Holder or
his or her beneficiary upon the Holder’s “separation from service,” within the
meaning of Section 409A of the Code; provided that if the Holder is a “specified
employee,” within the meaning of Section 409A of the Code, then to the extent
the Award constitutes nonqualified deferred compensation, within the meaning of
Section 409A of the Code, such Common Shares shall be transferred to the Holder
or his or her beneficiary upon the earlier to occur of (i) the six-month
anniversary of such separation from service and (ii) the date of the Holder’s
death.

 

7.15.                     Survival. The provisions of this Agreement related to
the Restrictive Covenant Agreement shall survive and remain binding and
enforceable, notwithstanding the expiration or termination of this Plan, the
termination of a Holder’s employment for any reason or any settlement of the
financial rights and obligations arising from such Holder’s participation
hereunder, to the extent necessary to preserve the intended benefits of such
provisions.

 

7.16.                     Unfunded Status of Awards; No Trust of Fund Created.
The Plan is intended to constitute an “unfunded” plan for certain incentive
awards. Neither the Plan nor any award shall create or be construed to create a
trust or separate fund of any kind or a fiduciary relationship between the
Company or any Affiliate and a participant or any other person. To the extent
that any person acquires a right to receive payments from the Company or any
Affiliate pursuant to an award, such right shall be no greater than the right of
any general unsecured creditors of the Company or such Affiliate.

 

13

--------------------------------------------------------------------------------



 

SIRIUS INTERNATIONAL INSURANCE GROUP, LTD.
2018 OMNIBUS INCENTIVE PLAN

 

14

--------------------------------------------------------------------------------
